FORM OF ITEM 1 March 12, 2008 Merrill Lynch Mortgage Investors, Inc. 250 Vesey Street 4 World Financial Center, 10th Floor New York, New York10080 LaSalle Bank National Association Attention: EDGAR Team 135 South LaSalle Street, Suite 1511 Chicago, Illinois60603 Re: Pooling and Servicing Agreement (the "Agreement"), dated as of August 1, 2007, among Merrill Lynch Mortgage Investors, Inc., as depositor, Home Loan Services, Inc., as servicer, and LaSalle Bank National Association, as trustee, relating to Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-A I, Steven A. Baranet, Vice President, of Home Loan Services, Inc. (the "Servicer"), hereby certify that: (1)A review of the activities of the Servicer during the preceding calendar year and of the performance of the Servicer under the Agreement has been made under my supervision; and (2)To the best of my knowledge, based on such review, the Servicer has fulfilled all its obligations under the Agreement in all material respects throughout such year or a portion thereof, or, if there has been a failure to fulfill any such obligation in any material respect, I have specified below each such failure known to me and the nature and status thereof. Home Loan Services, Inc., as Servicer By: /s/ Steven A. Baranet Name: Steven A. Baranet Title: Vice President Loan Services P.O. Box 1838 Pittsburgh, PA 15230-1838 Home Loan Services is a subsidiary GU-004 (01-07) of Merrill Lynch Bank and Trust Co., FSB
